DETAILED ACTION
Status of Claims
The amendment filed 08/01/2022 has been entered. Claims 1-20 remain pending.
Applicant's arguments have been fully considered but they are not persuasive. All previous prior art rejections are maintained. See Response to Arguments.

Response to Arguments
Before addressing Applicant’s arguments, Applicant’s claim amendments will be addressed. Amiruddin teaches negative electrode active material from about 60 to about 95 wt.%, and more narrow ranges from about 70 to 92 wt.% (para 0067), which overlaps Applicant’s claimed range of about 87-92 wt.%. See MPEP 2144.05. With respect to the electrolyte substantially free of ethylene carbonate, Kim teaches fluoroethylene carbonate (para 0075), which is not ethylene carbonate. 
Applicant argues one of ordinary skill in the art having the teaching of Kim would not have been motived to look at Amiruddin. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, as Applicant points out, tests the positive electrode against a lithium metal foil counter electrode. Amiruddin is directed to an anode active material. As previous stated, it would have been obvious to one of ordinary skill in the art before the effective filing date to have battery designs based on high capacity anode active material and have desirable cycling results with good capacities obtained with a combination of silicon-based active material and graphitic active material (para 0040); with commercially suitable cycling properties for consumer electronics (abstract).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In the battery arts, it is reasonable for one skilled in the art to try to improve major components including the cathode, anode, and electrolyte. Kim focuses on the cathode, while the Amiruddin focuses on the anode.
With respect to claim 11, Applicant argues clear legal error. In response, reference was made back to claims 1 and 2 for the materials of construction and relative amounts. Having the recited materials of construction in the amounts recited, the resulting battery would inherently result in the claimed cycling performances. For these reasons, the rejection is maintained.

Conclusion
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS BARCENA whose telephone number is (571)270-5780. The examiner can normally be reached Monday-Thursday 8-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on (313)446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CARLOS BARCENA/Primary Examiner, Art Unit 1723